Citation Nr: 0817981	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  06-22 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to accrued benefits as a result of withholding of 
concurrent payments under the provisions of 38 C.F.R. 
§ 3.700.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from September 1942 to July 
1949 and from February 1951 to January 1969.  He died in 
January 2005.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran died in January 2005 and the appellant filed 
her claim for accrued benefits in February 2005.

2.  At the time of the veteran's death, he did not have a 
claim pending with VA and no periodic monetary benefits were 
due and unpaid.  


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.700, 
3.750, 3.751, 3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans' Claims Assistance Act (VCAA), codified in part 
at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate a claim.  

When the interpretation of a statute is dispositive of the 
issue on appeal, neither the duty to notify nor the duty to 
assist provisions of the VCAA are implicated.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  Because the 
application of the law to the facts is dispositive of this 
appeal, no discussion of VA's duties to notify and assist is 
necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

Analysis

The appellant contends that she is entitled to accrued 
benefits.  Specifically, she disagrees with the determination 
that VA did not owe the veteran money at the time of his 
death because he never received back pay due him between 
February 1995, the effective date of the veteran's award of 
an increased rating, and December 2002, the date of the 
rating decision awarding the increased rating.  She asserts 
that no retroactive pay was ever awarded to the veteran for 
this seven year period.  

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran, his or her lawful surviving spouse may be 
paid all or any part of periodic monetary benefits to which 
he or she was entitled at the time of death, based on 
existing rating decisions or other evidence that was on file 
when the veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000.  An application for accrued benefits must be filed 
within one year after the date of death for accrued benefits 
to be payable.

"To be entitled to accrued benefits, a spouse must show that 
the veteran was entitled to the 'periodic monetary benefits' 
'at death[,] under existing ratings or decisions, or those 
[benefits] based on evidence in the file at date of death . . 
. and due and unpaid. . .'  38 U.S.C.A. § 5121(a)."  Quiamco 
v. Brown, 6 Vet. App. 304, 307 (1994) [emphasis added by the 
Board].

With respect to the veteran's receipt of military retired pay 
and award of VA compensation benefits, it is noted that VA 
law and regulations currently provide that a veteran is 
prohibited from receiving military retirement pay 
concurrently with benefits payable under laws administered by 
VA.  38 U.S.C.A. §§ 5304(a), 5305; 38 C.F.R. §§ 3.700, 3.750 
(a-c).

Specifically, the provisions of 38 C.F.R. § 3.750 currently 
provide that:

(a) General.  Except as provided in paragraphs (c) and (d) of 
this section and § 3.751, any person entitled to receive 
retirement pay based on service as a member of the Armed 
Forces .... may not receive such pay concurrently with 
benefits payable under laws administered by the Department of 
Veterans Affairs.  The term "retirement pay" includes 
retired pay and retainer pay.

(b) Election.  A veteran entitled to retirement pay or 
compensation may elect which of the benefits he or she 
desires to receive.  An election of retirement pay does not 
bar him or her from making a subsequent election of the other 
benefit to which he or she is entitled.

(c) Waiver.  A person specified in paragraph (a) of this 
section may receive compensation upon filing with the service 
department concerned a waiver of so much of his (or her) 
retirement pay as is equal in amount to the compensation to 
which he (or she) is entitled.  In the absence of a specific 
statement to the contrary, the filing of an application for 
compensation by a veteran entitled to retirement pay 
constitutes such a waiver.

See 38 C.F.R. §§ 3.700, 3.750 (a-c).

In the present case, the veteran had active duty service from 
September 1, 1942, to July 20, 1949, and from February 7, 
1951, to January 16, 1969.  At the time of his death, he was 
in receipt of military retirement pay as well as VA 
compensation benefits.  

By a November 2002 rating decision, service connection for 
diabetes mellitus, type II with diabetic retinopathy and 
peripheral neuropathy, bilateral lower extremities, was 
granted an a schedular rating of 40 percent disabling was 
assigned.  Service connection was also granted for erectile 
dysfunction, evaluated as zero percent disabling, and 
coronary artery disease, status post bypass surgery, 
evaluated as 30 percent disabling.  In addition, the veteran 
was granted special monthly compensation based on loss of use 
of a creative organ.  The veteran, whose initial claim was 
received on February 21, 1995, before the May 8, 2001, 
effective date of the presumption for diabetes mellitus, but 
after May 3, 1989, is a Nehmer class member.  See Nehmer v. 
United States Veterans Administration, 284 F.3d 1158, 1161 
(9th Cir. 2002) (Nehmer III); 38 C.F.R. § 3.816.  
Accordingly, February 21, 1995, was assigned as the effective 
date for the grant of these benefits, the date of receipt of 
his original claim for service connection for diabetes and a 
heart condition.

Thereafter, by an August 2003 rating decision, separate 
increased ratings of 10 percent disabling were assigned for 
peripheral neuropathy, right and left lower extremity, 
effective from April 16, 2003, the date of receipt of the 
veteran's claim for an increased rating.  

Finally, by a November 2003 rating decision, service 
connection was granted for paralysis, left arm, residual of 
stroke, rated as 80 percent disabling, and paresis, left leg, 
residual of stroke, rated as 30 percent disabling.  In 
addition special monthly compensation based on Aid and 
Attendance was established and the combined evaluation for 
compensation was increased to 100 percent disabling, 
effective from April 22, 2003, the date of the veteran's 
stroke.  

Subsequent to each of these rating decisions, award actions 
dated in December 2002, August 2003, and December 2003 
adjusted the veteran's payment of compensation and his 
withholding of military retired pay.  Audits of the veteran's 
compensation and military retired pay in March 2003, March 
2004, January 2005 reflect that these adjustments were 
correctly made.  Specifically, the March 2003 audit reflects 
yearly adjustments starting on March 1, 1995.  Moreover, 
based on the November 2003 rating decision and award of 
benefits, a notice to the appellant of the January 2005 audit 
includes a note that a "retro check in the amount of 
$14,550.00 was mailed from Treasury on 08/05/04 and there are 
no further monies due" on the veteran's account.  

Upon consideration of the foregoing rating decisions, payment 
adjustments, and audits, the Board finds that the veteran was 
paid for benefits based on his award of service-connected 
compensation from March 1, 1995, the first of the month 
following the effective date of his retroactive award.  
Specifically addressing the appellant's contention that the 
veteran never received back pay due him between February 
1995, the effective date of the veteran's award of an 
increased rating, and December 2002, the date of the rating 
decision awarding the increased rating; the March 2003 audit 
reflects retired pay adjustments as a result of changes in 
the VA award for the veteran from March 1, 1995, to December 
1, 2002.  

The veteran died in January 2005 and the appellant's VA Form 
21-534, Application for Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits By a 
Surviving Spouse or Child (Including Death Compensation if 
Applicable), was received in February 2005.  The claim was 
therefore filed within one year of the date of the veteran's 
death.  See 38 U.S.C.A. § 5121(c).  

However, the evidence does not show that the veteran had 
periodic monetary benefits at the time of his death which 
were due and unpaid.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. 
§ 3.1000(a).  In addition, the evidence does not show that 
the veteran had a claim pending at the time of his death.  In 
this regard, in a final decision, dated in July 2004, the RO 
denied the claim for service connection for Alzheimer's 
disease, claimed as secondary to stroke.  

As the veteran had no periodic monetary benefits at the time 
of his death which were due and unpaid, and without the 
veteran having had a claim pending at time of death, the 
appellant has no claim upon which to derive her application 
for accrued benefits.  See Jones; Zevalkink v. Brown, 6 Vet. 
App. 483, 488 (1994), aff'd 102 F.3d 1236, 1300 (Fed. Cir. 
1996); cert. denied 117 S.Ct. 2478 (1997).  Based on the 
foregoing, there are no accrued benefits, and the appellant's 
claim must be denied.


ORDER

Accrued benefits are denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


